Citation Nr: 0112169	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  92-05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder other than a chronic kidney disorder including a 
prostate disorder, characterized as recurrent benign 
prostatic hypertrophy with mild obstructive urinary symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
November 1955 and from February 1958 to February 1960.

This matter was initially before the Board on appeal from a 
1991 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  The Board 
remanded the case to the RO in November 1992 and February 
1995 for further development.  

The veteran moved to the area of Phoenix, Arizona, now the 
VARO of jurisdiction, which issued a confirmed denial 
decision in August 1997.

In July 1998, the Board denied entitlement to service 
connection for a chronic kidney disorder, and that issue is 
no longer part of the current appeal.  

However, as to any other pending issues, the Board again 
remanded the case for development of a very specific nature 
to include a diagnosis of any other genitourinary 
disabilities.  

In part, the case was referred to a VA physician who had 
examined the veteran in 1997, who was asked to provide 
specific answers to given questions including a diagnosis of 
any other current genitourinary disabilities.  As will be 
discussed below, to some extent the VA physician was 
responsive to the issues in question.  

Thereafter, the RO confirmed the prior action; and in the 
Supplemental Statement of the Case (SSOC), absent a medical 
opinion with regard to the circumstances in this specific 
case, the RO cited the Merck Manual, 16th edition, as to the 
etiology of benign prostatic hypertrophy.  The case was 
returned to the Board. 


The remand had also given the veteran the chance to provide 
additional information as to private care for his symptoms, 
data surrounding which could then be pursued in the way of 
evidentiary development.  The veteran was not forthcoming in 
that regard. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted in the most recent Board remand, the remaining issue 
on appeal relates to a genitourinary disorder other than of 
the kidney.  In that regard, prior private and VA examination 
reports noted that in service, various symptoms were present, 
and that since service, certain symptoms have also been 
present.  The initial charge for the VA physician on most 
recent remand was to diagnose those disabilities.

On prior examinations, it was noted that urethritis, phimosis 
with balanitis and benign prostatic hypertrophy were the 
conditions/symptoms that had occurred since 1954.  Opinions 
were expressed that these were "most likely" explained by 
congenital phimosis with resultant urethritis and/or a 
chronic irritable bladder.  One examiner opined that he was 
unable to see where this would have been caused by the 
veteran's military service.  

The RO in 1997 interpreted this to mean the stated disorders 
were not etiologically related to service.  However, as noted 
in the 1998 remand, the Board felt that the opinion lacked 
the clarity necessary for an informed determination.  


Specifically, the examiner had not addressed the question 
posed by the Board; namely, whether there was any 
relationship between current disability and symptoms in 
service.  

The Board noted that the "crucial relationship to service is 
a temporal one, not necessarily relying on the circumstances 
of military service but rather having occurred during 
service.  The opinion appears inconsistent.  Subsequent 
genitourinary examination in 1997 does not aid in clarifying 
the earlier opinion.  An ambiguous opinion cannot provide an 
adequate basis for an informed decision".

The VA physician who previously examined the veteran in 1997, 
reexamined him in 1998, a report from which is of record.  
With regard to the veteran's genitourinary history, the 
report is fairly comprehensive and appears accurate and 
consistent with the specific evidence in the file, to include 
that identified in prior remands by the Board.  

The examiner diagnosed recurrent benign prostatic hypertrophy 
with mild obstructive urinary symptoms.  It was felt that 
this would be readily amenable to (additional) transurethral 
surgery.  Additional tests were requested, although results 
are not recorded in the file.  

The examiner, however, did not provide an opinion with regard 
to the relationship, if any, between current symptoms and 
disabilities and symptoms in service, nor did he provide a 
substantive analysis of the etiology of the current 
disabilities.

Under ongoing regulations, VA has had a duty to assist the 
veteran in the development of facts pertinent to his claim.  
The duty to assist has been held to include conducting a 
thorough medical evaluation so that the evaluation of a 
claimed disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  




And, as stated in the prior remands, the United States Court 
of Appeals for Veterans Claims (the Court) has held that 
where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, since the most recent Board remand, in addition, 
there has also been a significant change in other pertinent 
law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  


In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to his claim and in 
all other due process matters, the case is REMANDED to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  
In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his 
genitourinary symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information which is not duplicative 
of evidence already receive should be 
associated with the claims file.




2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should again contact the VA 
physician who performed the 1997 and 1998 
VA nephrology examinations, and, if the 
examiner is available, request that the 
examiner address the following medical 
issues: 

(a)  Does the veteran currently have any 
genitourinary disorder(s)?

(b) If so, what is/are the diagnosis(es)?

(c) Is it at least as likely as not that 
any genitourinary disorder(s) is(are) 
related to anything of service origin?

If the examiner who previously examined 
the veteran is no longer available, the 
questions should be presented to another 
qualified physician for a definitive, 
annotated and detailed response to the 
same questions.  

In any event, the entire claims file with 
all evidence, as well as copies of all 
Board remands, should be made available 
to the physician rendering the opinions.



4.  Thereafter, the RO should review 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
service connection for a genitourinary 
disability other than a kidney disorder 
to include a prostate disorder, 
characterized as recurrent benign 
prostatic hypertrophy with mild 
obstructive urinary symptoms.  


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


